Citation Nr: 0840885	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  The veteran died in April 2006.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma that denied service 
connection for the cause of the veteran's death.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

At the time of his death, the veteran was in receipt of a 100 
percent schedular disability evaluation for a schizophrenic 
reaction.  This 100 percent disability evaluation had been in 
effect since April 1961.  The veteran's death certificate 
listed sudden cardiac death as the cause of his death.

The appellant contends that the veteran's death resulted, at 
least in part, from his service connected acquired 
psychiatric disorder.  In support of her claim, she submitted 
articles suggesting that psychiatric conditions can be linked 
to heart disorders.  Numerous private medical records 
demonstrate a history of heart-related diagnoses, to include 
hypertension, atrial flutter, congestive heart failure, 
elevated blood pressure, and hyperlipidemia.  The Board finds 
that a medical opinion is required to properly adjudicate the 
appellant's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a VA medical 
opinion from the appropriate specialist(s) 
to determine whether there is a causal 
relationship between the veteran's cause 
of death and his service-connected 
psychiatric disorder.  The entire claims 
folder must be made available to and 
reviewed by the examiner.  

The examiner must describe any 
relationship between the veteran's cause 
of death and his service-connected 
psychiatric disorder.  Specifically, the 
examiner must address whether it is at 
least as likely as not that the veteran's 
service-connected psychiatric disorder is 
an immediate or underlying causes of 
death, or is otherwise etiologically 
related to the cause of death.  

Additionally, if the examiner finds that 
each the veteran's service-connected 
disorder is not one of the immediate or 
underlying causes of death and is not 
etiologically related to the cause of 
death, the examiner must address whether 
it is at least as likely as not that the 
veteran's service-connected acquired 
psychiatric disorder contributed 
substantially or materially to cause 
death; combined to cause death; or aided 
or lent assistance to the production of 
death.  

If an opinion cannot be provided without 
resort to speculation, it must be noted in 
the report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.   

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the appellant and her representative.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

